     Case 2:18-cv-02004-WBS-CKD Document 63 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREDERICK E. LEONARD,                            No. 2:18-cv-2004 WBS CKD P
12                       Plaintiff,
13           v.                                        ORDER
14    G. CASILLAS, et al.,
15                       Defendants.
16

17          Defendant Casillas has filed a motion for an extension of time to file a motion for

18   summary judgment. (ECF No. 60.) Good cause appearing, the motion shall be granted.

19          Plaintiff has also filed a document styled as a cross-motion for summary judgment. (ECF

20   No. 61.) The motion was filed after the deadline for filing dispositive motions, for which plaintiff

21   did not seek an extension and is therefore untimely. However, it appears that the motion is in fact

22   intended as an opposition to defendants Foster and Shahid’s motion for summary judgment and

23   will therefore be construed as such.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendant Casillas’ motion for an extension of time (ECF No. 60) is granted and

26   defendant Casillas shall have until December 4, 2020, to file a motion for summary judgment.

27          2. Plaintiff’s cross-motion for summary judgment is construed as an opposition to

28   defendants Foster and Shahid’s motion for summary judgment. Defendants Foster and Shahid
     Case 2:18-cv-02004-WBS-CKD Document 63 Filed 12/02/20 Page 2 of 2


 1   may file a reply within fourteen days of the filing of this order.

 2   Dated: December 2, 2020
                                                       _____________________________________
 3
                                                       CAROLYN K. DELANEY
 4                                                     UNITED STATES MAGISTRATE JUDGE

 5

 6   13:leon2004.36

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
